Citation Nr: 0929252	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-06 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for retinitis 
pigmentosa.

2.	Entitlement to service connection for retinitis 
pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to 
February 1988.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied a petition to reopen a 
claim for service connection for retinitis pigmentosa.

In May 2007, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge of the 
Board. The Board then remanded this case in September 2007.

Presently, the Board is reopening the claim for service 
connection for retinitis pigmentosa. The underlying claim on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	In a June 1988 rating decision, the RO denied 
entitlement to service connection for retinitis pigmentosa. 
Following notice of that decision, the Veteran did not 
commence an appeal.

2.	Since that decision, additional evidence has been 
received which was not previously of record, and which 
relates to an unestablished fact necessary to substantiate 
the Veteran's claim.

CONCLUSIONS OF LAW

1.	A June 1988 RO rating decision which denied service 
connection for retinitis pigmentosa is final. 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104(a), 20.200, 
20.201 (2008).

3.	New and material evidence has been received to reopen 
the previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). (The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1)).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.

The Board is granting the Veteran's petition to reopen a 
claim for service connection for retinitis pigmentosa, and 
remanding the underlying claim on the merits for additional 
development. Consequently, a determination on whether the 
VCAA's duty to notify and assist provisions were satisfied is 
unnecessary at this point pending further development and the 
readjudication of the claim. See Bernard v. Brown, 4 Vet. 
App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Analysis

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008).
 
Service connection is available for a preexisting condition 
provided it was aggravated during service beyond its natural 
progression. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service. In order to rebut the presumption 
of aggravation, there must be clear and unmistakable evidence 
that the increase in severity was due to the natural progress 
of the disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137. 
VA's Office of General Counsel has issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury in 
question existed prior to service and that it was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  

In another precedent opinion, the Office of General Counsel 
determined that service connection is not precluded for 
diseases that are hereditary in origin such as retinitis 
pigmentosa, where incurred or aggravated in service. 
VAOPGCPREC 67-90 (July 18, 1990). In particular, a hereditary 
disease does not always rebut VA's presumption of soundness, 
and can be originally incurred in service. Id. According to 
the opinion, a hereditary disease can be considered to be 
incurred in service if their symptomatology did not manifest 
itself until after entry on duty. Additionally, where a 
hereditary disease has manifested some symptoms prior to 
entry on duty, it may be found to have been aggravated during 
service if it progresses during service at a greater rate 
than normally expected according to accepted medical 
authority. Id.

Through a June 1988 rating decision, the RO denied the 
Veteran's original claim for service connection for retinitis 
pigmentosa, on the finding that this was a constitutional or 
developmental disorder which had not undergone aggravation 
during service. The evidence reviewed comprised the service 
treatment records.  
It was stated as the basis for the decision that the 
Veteran's enlistment examination noted a history of eye 
disease. A September 1987 Medical Evaluation Board noted 
retinitis pigmentosa consistent with x-linked recessive 
disease, a type of condition which per applicable law at that 
time was deemed a constitutional disorder for which service 
connection could not be awarded. The RO provided notification 
of its decision later that month. The Veteran did not file a 
timely notice of disagreement (NOD) to commence the appeal 
process, and hence the June 1988 rating decision became final 
and binding on the merits. See U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

Several new items of evidence have been associated with the 
record following the June 1988 denial of the Veteran's claim. 
This consists of the report of an April 2009 VA Compensation 
and Pension examination, treatment records from Dr. G.B. a 
private ophthalmologist dated from May 2003 to April 2007, a 
transcript of the Veteran's May 2007 Travel Board hearing 
testimony, and lay statements from          the Veteran and 
other individuals. 

On the April 2009 VA medical examination, the diagnosis was 
retinitis pigmentosa, and that the Veteran was considered 
legally blind. In his summary of findings, the VA examiner 
stated that retinitis pigmentosa pathology existed on entry 
into military service in August 1984. It was further clear 
from service records that the Veteran's vision and likely his 
visual field worsened from August 1984 to May 1987 
attributable to retinitis pigmentosa. The VA examiner 
proceeded to state that "it cannot be concluded with clear 
and unmistakable certainty that retinitis pigmentosa did not 
undergo a worsening in service to a permanent degree beyond 
that which would be due to the natural progression of the 
condition, without resort to mere speculation." 
 
The preceding opinion's significance is that it identifies 
retinitis pigmentosa as a disorder which pre-existed the 
Veteran's service, but still likely underwent some degree of 
worsening therein. On the subject of whether such a worsening 
constituted permanent aggravation, the examiner was unable to 
provide an opinion in furtherance of or against this having 
occurred without resort to speculation. While essentially an 
indeterminate opinion, the examiner at that point could not  
rule out the potentiality of in-service aggravation. The fact 
that there is evidence in the examiner's view of some degree 
of worsening of retinitis pigmentosa in service, which may be 
associated with in-service aggravation, by itself is new 
evidence that presents a reasonable possibility of 
substantiating the Veteran's claim. It must also be 
considered in evaluating this medical opinion that the 
holding in VAOPGCPREC 67-90 (July 18, 1990), not yet having 
been issued at the time of the prior RO rating decision, set 
forth a basis for recovery in service connection claims where 
involving a hereditary condition. Consequently, the VA 
examination report constitutes new and material evidence to 
reopen the claim for service connection for retinitis 
pigmentosa. 38 C.F.R. § 3.156(a). See Hickson v. West, 11 
Vet. App. 374, 378 (1998). 

Accordingly, the petition to reopen a claim for service 
connection for retinitis pigmentosa is granted, and the claim 
will be readjudicated on the merits following completion of 
the case development requested below.


ORDER

As new and material evidence has been received to reopen a 
claim for service connection for retinitis pigmentosa, the 
appeal to this extent is granted.











REMAND

The basis for remanding this claim is to obtain a more 
conclusive opinion on whether the Veteran's retinitis 
pigmentosa may be associated with his service, under a theory 
of in-service aggravation of a pre-existing condition.

Following an April 2009 VA Compensation and Pension 
examination, the examiner determined as an initial matter 
that retinitis pigmentosa pathology existed on entrance into 
military service in 1984. He further found that based on a 
service records review the Veteran's vision and likely his 
visual field worsened from August 1984 to May 1987, most 
likely due to retinitis pigmentosa. The examiner then found 
that it could not be concluded with clear and unmistakable 
certainty that retinitis pigmentosa did not undergo a 
worsening in service to a permanent degree beyond that which 
would be due to the natural progression of the condition, 
without resort to mere speculation.

Applying the law and regulations as pertaining to cases of 
claimed in-service aggravation, the presumption of soundness 
is not rebutted by the service treatment history alone. The 
Veteran's enlistment examination in 1984 shows that due to 
pigmentation in the macula that progressive eye disease was 
suspected, but was later ruled out when the Veteran provided 
documentation from a former treating physician that the 
pigmentation was a birth defect and the condition of the eyes 
was not affected. Hence, to rebut the presumption of 
soundness, there must be of record clear and unmistakable 
evidence both that the claimed disorder pre-existed service 
and that it was not aggravated therein. See VAOPGCPREC 3-2003 
(July 16, 2003).

Based on the aforementioned medical opinion, there is clear 
and unmistakable evidence that retinitis pigmentosa 
symptomatology preceded entrance into service. On the 
question of whether in-service aggravation occurred, the 
opinion is obviously less than definitive. The VA examiner 
was unable to rule out the possibility of in-service 
worsening beyond the natural disease process, without resort 
to speculation. This nonetheless does not establish that 
aggravation occurred, particularly when considered that the 
law essentially precludes a grant of service connection where 
based on no more than speculation or conjecture. 38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993). Nor did the VA 
examiner qualify why he could not provide an opinion on in-
service aggravation absent resort to speculation. Thus, 
another examination should be scheduled to resolve the matter 
of the etiology of the Veteran's retinitis pigmentosa. See 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2008) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will afford the Veteran a 
comprehensive physical examination, to be 
conducted by a qualified physician, to 
ascertain whether the claimed retinitis 
pigmentosa is related to the Veteran's 
service, based upon in-service aggravation 
of a pre-existing condition. The following 
considerations will govern the 
examination:

a.	The claims file, and a copy of this 
remand, will be reviewed by the examiner, 
who must acknowledge receipt and review 
of these materials in any report 
generated as a result of this remand.

b.	After conducting any interviews with 
the Veteran or any appropriate clinical 
testing, the VA examiner must  express an 
opinion as to whether retinitis 
pigmentosa was aggravated during his 
military service. 

c.	The examiner must address the 
following questions: 

(1) Did the Veteran have retinitis 
pigmentosa that pre-existed service? 

(2) If so, did retinitis pigmentosa 
undergo a permanent worsening during 
service not attributable to the 
natural progression of this 
condition? 

d.	In providing the requested opinion, 
in determining whether any in-service 
aggravation of retinitis pigmentosa 
occurred, the examiner must take into 
account whether qualifying aggravation is 
shown by a pre-existing disorder which 
progressed at an abnormally high rate 
during service. The examiner should also 
indicate his review and consideration of 
the prior April 2009 VA Compensation and 
Pension examination report.

e.	The examiner must state the medical 
basis or bases for his opinion. However, 
if the examiner cannot respond to the 
inquiry without resort to speculation, he 
or she should so state, and further state 
what specific information is lacking as 
to providing a non-speculative opinion. 

2.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issue of entitlement to 
service connection for retinitis 
pigmentosa.

3.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination report does not 
contain sufficient detail, the RO/AMC must 
take any appropriate action by return of 
the report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (if the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes). If 
the benefit sought on appeal        is not 
granted to the Veteran's satisfaction, he 
must be furnished a Supplemental Statement 
of the Case and afforded an opportunity to 
respond. Thereafter, if in order, the case 
should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO,           is necessary for a 
comprehensive and correct adjudication of his claim. 

The Veteran is advised that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the Veteran does not report for the aforementioned 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The Veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 
This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).







 Department of Veterans Affairs


